—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J., on motion; Richard Price, J., at plea and sentence), rendered December 24, 1996, convicting defendant of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1) forecloses appellate review of his present claims, none of which raise any questions about the voluntariness of his plea. In any event, we would find the issues raised by defendant to be without merit. *192Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.